UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4874 Colorado Interstate Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 84-0173305 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or anon-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ COLORADO INTERSTATE GAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item3. Quantitative and Qualitative Disclosures About Market Risk 12 Item4. Controls and Procedures 12 PART II— Other Information Item1. Legal Proceedings 13 Item1A. Risk Factors 13 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item3. Defaults Upon Senior Securities 13 Item4. Submission of Matters to a Vote of Security Holders 13 Item5. Other Information 13 Item6. Exhibits 13 Signatures 14 Below is a list of terms that are common to our industry and used throughout this document: /d per day BBtu billion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us”, “we”, “our”, “ours” or “CIG”, we are describing Colorado Interstate Gas Company and/or our subsidiaries. i PART I— FINANCIAL INFORMATION Item1.Financial Statements COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Quarter Ended March31, 2008 2007 Operating revenues $ 90 $ 84 Operating expenses Operation and maintenance 28 33 Depreciation and amortization 8 8 Taxes, other than income taxes 4 3 40 44 Operating income 50 40 Other income, net 1 1 Interest and debt expense (10 ) (12 ) Affiliated interest income, net 9 11 Income before income taxes 50 40 Income taxes — 15 Income from continuing operations 50 25 Discontinued operations, net of income taxes — 8 Net income $ 50 $ 33 See accompanying notes. 1 COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) (Unaudited) March 31, 2008 December31, 2007 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer 4 — Affiliates 159 181 Other 1 1 Regulatory assets 14 — Prepaids and other 7 6 Total current assets 185 188 Property, plant and equipment, at cost 1,453 1,413 Less accumulated depreciation and amortization 399 392 Total property, plant and equipment, net 1,054 1,021 Other assets Notes receivable from affiliates 544 503 Other 58 57 602 560 Total assets $ 1,841 $ 1,769 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Accounts payable Trade $ 9 $ 14 Affiliates 16 8 Other 13 15 Taxes payable 5 10 Regulatory liabilities 13 12 Contractual deposits 61 37 Accrued interest 13 5 Accrued liabilities 6 7 Other 6 1 Total current liabilities 142 109 Long-term debt 576 575 Other liabilities 45 42 Commitments and contingencies (Note 4) Partners’ capital 1,078 1,043 Total liabilities and partners’ capital $ 1,841 $ 1,769 See accompanying notes. 2 COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Quarter Ended March31, 2008 2007 Cash flows from operating activities Net income $ 50 $ 33 Less income from discontinued operations, net of income taxes — 8 Income from continuing operations 50 25 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 8 8 Deferred income taxes — 4 Other non-cash income items (14 ) (4 ) Asset and liability changes 3 (2 ) Cash provided by continuing activities 47 31 Cash provided by discontinued activities — 18 Net cash provided by operating activities 47 49 Cash flows from investing activities Additions to property, plant and equipment (12 ) (10 ) Net change in notes receivable from affiliates (20 ) (19 ) Other — (2 ) Cash used in continuing activities (32 ) (31 ) Cash used in discontinued activities — (18 ) Net cash used in investing activities (32 ) (49 ) Cash flows from financing activities Distributions to partners (15 ) — Net cash used in financing activities (15 ) — Net change in cash and cash equivalents — — Cash and cash equivalents Beginning of period — — End of period $ — $ — See accompanying notes. 3 COLORADO INTERSTATE GAS COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We prepared this Quarterly Report on Form10-Q under the rules and regulations of the UnitedStatesSecurities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form10-Q along with our 2007 Annual Report on Form10-K, which contains a summary of our significant accounting policies and other disclosures. The financial statements as of March 31, 2008, and for the quarters ended March 31,2008 and 2007, are unaudited. We derived the condensed consolidated balance sheet as of
